Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 1 of 13 PAGEID #: 904




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 DANIEL R. HARDWICK,

                        Plaintiff,

        v.                                                Civil Action 2:19-cv-5142
                                                          Chief Judge Algenon L. Marbley
                                                          Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.



                            REPORT AND RECOMMENDATION

       Plaintiff, Daniel R. Hardwick (“Plaintiff”), brings this action under 42 U.S.C. § 405(g)

for review of a final decision of the Commissioner of Social Security (“Commissioner”) denying

his application for Period of Disability and Disability Insurance Benefits. This matter is before

the Court on Plaintiff’s Statement of Errors (ECF No. 11), the Commissioner’s Memorandum in

Opposition (ECF No. 12), Plaintiff’s Reply (ECF No. 13), and the administrative record (ECF

No. 6). For the reasons that follow, it is RECOMMENDED that Plaintiff’s Statement of Errors

be OVERRULED and that the Commissioner’s decision be AFFIRMED.

                                     I.     BACKGROUND

       Plaintiff filed his application for Title II Period of Disability and Disability Insurance

Benefits on January 20, 2016, alleging that he had been disabled since July 9, 2015. (R. 179.)

On August 3, 2018, following administrative denials of Plaintiff’s application initially and on

reconsideration, a hearing was held before Administrative Law Judge Jeffrey Hartranft (the

“ALJ”). (Id. at 40–65.) Plaintiff, represented by counsel, appeared and testified. Vocational
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 2 of 13 PAGEID #: 905




expert Eric Pruitt (the “VE”) also appeared and testified at the hearing. On December 6, 2018,

the ALJ issued a decision denying benefits. (Id. at 10–33.) On February 14, 2019, the Appeals

Council denied Plaintiff’s request for review and adopted the ALJ’s decision as the

Commissioner’s final decision. (R. 1–3.) Plaintiff then timely commenced the instant action.

(ECF No. 1.)

       In his Statement of Errors (ECF No. 11), Plaintiff states that his sole contention of error is

that the ALJ failed to properly evaluate the mental health opinion evidence of record. However,

the substance of his Statement of Errors is that the ALJ failed to sufficiently explain his

evaluation of various medical source opinions in arriving at Plaintiff’s RFC.

                          II.     RELEVANT RECORD EVIDENCE

       The undersigned will limit discussion of the evidence to those medical source opinions

bearing on Plaintiff’s contention of error. As no treating source submitted an opinion as to

Plaintiff’s mental functional capacity, the ALJ relied only on the opinions of consulting sources.

A.     Floyd Sours, M.A., State Agency Psychological Consulting Examiner

       Consulting examiner Floyd Sours, M.A., examined Plaintiff on March 16, 2016. (R.

465–69.) Plaintiff reported to Mr. Sours that he became depressed and anxious after he had a

seizure in 2015 and was subsequently diagnosed with a brain tumor. (Id. at 465.) However,

Plaintiff reported no treatment for anxiety or depression. (Id.) Plaintiff further reported that “he

was depressed after surgery but ‘it has gone away pretty much recently’”; that “he sleeps poorly

because of anxiety, gets withdrawn when depressed, [and] has trouble concentrating all the

time.” (Id. at 467.) Plaintiff also reported “a little anxiety in the last two weeks” and explained

that “he is anxious at night because of racing thoughts. He has no panic attacks. He described

anxiety ‘that really kicks in at Walmart.’” (Id.) Plaintiff reported that “[h]e fears crowds but it is

not disabling.” (Id.) Mr. Sours diagnosed Plaintiff with adjustment disorder with mixed anxiety

                                                  2
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 3 of 13 PAGEID #: 906




and depressed mood. (Id. at 468.) Mr. Sours further opined that Plaintiff would have the ability

“to understand, remember and carry out instructions in a work setting at present”; “to attend and

concentrate as he persists and paces himself in the pursuit of simple, repetitive and multistep

tasks in a work setting”; “to maintain appropriate behavior in a work setting as he interacts with

supervisor and co-workers”; and “to maintain appropriate behavior in a work setting under work

pressure.” (Id. at 468–69.)

B.      Paul Tangeman, Ph.D., State Agency Psychological Reviewing Consultant

        State agency psychological consultant Paul Tangeman, Ph.D., reviewed Plaintiff’s claim

file at the initial level. (R. 78–80.) On March 21, 2016, Dr. Tangeman opined that Plaintiff

suffered from a non-severe affective disorder, and as to the paragraph B criteria, he had no

repeated episodes of decompensation, and only mild limitation in the areas of restriction of

activities of daily living, difficulties in maintaining social functioning, and difficulties in

maintaining concentration.1 (Id. at 78.) Dr. Tangeman also gave Mr. Sours’s opinion “great

weight” because “it is consistent with the medical evidence in the file.” (Id. at 80.) Dr.

Tangeman thus concluded that “[Plaintiff’s] psych conditions are not expected to cause more

than mild limitations on his ability to work.” (Id.)

C.      Judith Schwartzman, Psy.D., State Agency Psychological Reviewing Consultant

        State agency psychological consultant Judith Schwartzman, Psy.D., reviewed Plaintiff’s

claim file at the reconsideration level. (R. 92–98.) On September 27, 2016, Dr. Schwartzman

determined that Plaintiff suffered from a severe affective disorder and agreed with Dr.

Tangeman’s evaluation of the paragraph B criteria, except that Dr. Schwartzman found that



1
 These four aspects of mental functioning are referred to as the “paragraph B criteria,” as they
appear in paragraph B of many Listings of Impairments involving mental impairments. See 20
C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00A(2)(b).
                                                   3
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 4 of 13 PAGEID #: 907




Plaintiff was moderately impaired as to maintaining concentration, persistence, or pace. (Id. at

92.) Dr. Schwartzman also gave only partial weight to Mr. Sours’s opinion, because “the

evidence shows [Plaintiff] will have trouble with stress tolerance and maintaining concentration

over extended periods of time.” (Id. at 94.) Dr. Schwartzman opined that Plaintiff can

understand, remember, and perform 1–4 step tasks, and that “[w]hen symptoms increase, he will

need flexibility in work schedule, taking break[s], and pacing.” (Id. at 97.) She further opined

that Plaintiff “will need advance notice of major changes and a gradual implementation.” (Id. at

98.)

                                 III.    THE ALJ’S DECISION

         On December 6, 2018, the ALJ issued a decision finding again that Plaintiff was not

disabled within the meaning of the Social Security Act. (R. 10–33.) At step one of the

sequential evaluation process,2 the ALJ found that Plaintiff had not engaged in substantial

gainful activity since his alleged disability onset date of July 9, 2015. (Id. at 12.) At step two,



2
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

    1.      Is the claimant engaged in substantial gainful activity?
    2.      Does the claimant suffer from one or more severe impairments?
    3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
            criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
            C.F.R. Subpart P, Appendix 1?
    4.      Considering the claimant’s residual functional capacity, can the claimant perform his
            or her past relevant work?
    5.      Considering the claimant’s age, education, past work experience, and residual
            functional capacity, can the claimant perform other work available in the national
            economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

                                                  4
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 5 of 13 PAGEID #: 908




the ALJ found that Plaintiff has the severe impairments of astrocytoma, seizure disorder,

adjustment disorder, and anxiety. (Id.) He further found at step three that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 13.) At step four of

the sequential process, the ALJ set forth Plaintiff’s RFC as follows:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform sedentary work as defined in 20 CFR
       404.1567(a) except occasionally climb ramps and stairs; no climbing of ladders,
       ropes, or scaffolds; occasionally balance; avoid workplace hazards such as
       unprotected heights and machinery; no commercial driving; simple routine and
       repetitive tasks, involving only simple work-related decisions and with few, if any
       workplace changes; no strict production quotas or fast-paced work such as on an
       assembly line; occasional interaction with the general public, coworkers, and
       supervisors with no customer service responsibilities.

(Id. at 16–17.) In arriving at the mental limitations of the RFC, the ALJ discussed Mr. Sours’s

opinion as follows:

       I have considered the opinion of consultative examiner Dr. Floyd Sours and I give
       this opinion partial weight. Dr. Sours found the claimant could understand,
       remember and carry out instructions in a work setting. Dr. Sours found the claimant
       would have the ability to attend and concentrate as he persists and paces himself in
       the pursuit of simple, repetitive and multi-step tasks in a work setting. Dr. Sours
       found the claimant had the ability to maintain appropriate behavior in a work setting
       as he interacted with supervisors and coworkers. Dr. Sours found the claimant
       could maintain appropriate behavior in a work setting under work pressure. (Exhibit
       8F, pages 4–5). This opinion was consistent with Dr. Sours’ examination of the
       claimant. However, more recent records reflect some reported issues dealing with
       anxiety in the public support greater degrees of limitation in that area. Thus, this
       opinion is given partial weight.

(R. 28–29). The ALJ also discussed the opinions of Dr. Tangeman and Dr. Schwartzman:

       I have considered the opinion of state agency psychological consultant Dr. Paul
       Tangeman and I give his opinion little weight. He found the claimant had no severe
       mental impairments with only mild restrictions of activities of daily living, mild
       difficulties in maintaining social functioning, mild difficulties in maintaining
       concentration, persistence, or pace, and no repeated episodes of decompensation of
       extended duration. (Exhibit 1A). Although the claimant did have minimal mental
       health treatment, he did have significant consistently reported symptoms to support
       a finding of a severe mental impairment. Thus, this opinion is given little weight.

                                                 5
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 6 of 13 PAGEID #: 909




       I have considered the opinion of state agency psychological consultant Dr. Judith
       Schwartzman and I give her opinion partial weight. She found the claimant had
       mild restrictions of activities of daily living, mild difficulties in maintaining social
       functioning, moderate difficulties in maintaining concentration, persistence, or
       pace, and no repeated episodes of decompensation of extended duration. She found
       the claimant’s [sic] moderately limited in understanding, remembering, and
       carrying out detailed instructions, but could understand and remember one to four
       step tasks. She found the claimant’s [sic] moderately limited in maintaining
       attention and concentration for extended periods, performing activities within a
       schedule, maintain regular attendance, being punctual within customary tolerances,
       completing a normal workday and workweek without interruptions from
       psychological based symptoms, and performing at a consistent pace without an
       unreasonable number and length of breaks. She found the claimant would
       occasionally need flexibility in work schedule, taking breaks, and pacing when
       symptoms increased. She found the claimant was moderately limited in responding
       appropriately to changes in the work setting, as the claimant would need advance
       notice of major changes and a gradual implementation. (Exhibit 3A). While some
       limitations were warranted due to his memory issues, adjustment disorder, anxiety,
       and reported difficulty following conversations, . . . there is no indication that the
       claimant could not respond appropriately to changes in the work setting or needed
       flexibility in the work schedule due to those symptoms. Thus, this opinion is given
       partial weight.

(R. 28.)

       At step five of the sequential process, the ALJ, relying on the VE’s testimony, found that

Plaintiff was capable of making a successful adjustment to other work that existed in significant

numbers in the national economy. (Id. at 32.) The ALJ therefore concluded that Plaintiff was

not disabled under the Social Security Act. (Id.)

                               IV.     STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is


                                                  6
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 7 of 13 PAGEID #: 910




defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

       Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

that finding ‘even if there is substantial evidence in the record that would have supported an

opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the

substantial evidence standard, “a decision of the Commissioner will not be upheld where the

SSA fails to follow its own regulations and where that error prejudices a claimant on the merits

or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

746 (6th Cir. 2007).

                                        V.      ANALYSIS

       Plaintiff does not argue that the ALJ’s RFC is not supported by the record or that he erred

in weighing the various opinion evidence. Rather, Plaintiff’s sole contention of error is that the

ALJ failed to provide a sufficient explanation of how he evaluated the various consulting

opinions to arrive at Plaintiff’s mental RFC. Plaintiff is clear that he “is not arguing that the ALJ

should have given more weight” to any particular opinion, “or that he was under some obligation

to adopt certain opinions.” (Statement of Errors 11, ECF No. 11.) Instead, Plaintiff asserts that

the ALJ’s analysis (1) is “internally inconsistent” and (2) failed to adequately address some of

Dr. Schwartzman’s opined limitations. (Id. at 11–12.) Both of these arguments lack merit.
                                                  7
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 8 of 13 PAGEID #: 911




A.     The ALJ must sufficiently explain the basis for the RFC determination.

       The ALJ is charged with the final responsibility for determining a claimant’s residual

functional capacity. See, e.g., 20 C.F.R. § 404.1527(d)(2) (“Although we consider opinions from

medical sources on issues such as your residual functional capacity, . . . the final responsibility

for deciding these issues is reserved to the Commissioner.”). Nevertheless, substantial evidence

must support the Commissioner’s RFC finding. Berry v. Astrue, No. 1:09CV000411, 2010 WL

3730983, at *8 (S.D. Ohio June 18, 2010). Social Security Ruling 96-8p instructs that the ALJ’s

residual functional capacity assessment must be based on all of the relevant evidence in the case

record, including factors such as medical history, medical signs and laboratory findings, the

effects of treatment, daily activities, lay evidence, recorded observations, medical source

statements, effects of symptoms, and evidence from attempts to work. See also 42 U.S.C.

§ 423(d)(5)(B). An ALJ is required to explain how the evidence supports the limitations that he

or she set forth in the claimant’s RFC:

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g., laboratory
       findings) and nonmedical evidence (e.g., daily activities, observations). In
       assessing RFC, the adjudicator must discuss the individual’s ability to perform
       sustained work activities in an ordinary work setting on a regular and continuing
       basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
       describe the maximum amount of each work-related activity the individual can
       perform based on the evidence available in the case record. The adjudicator must
       also explain how any material inconsistencies or ambiguities in the evidence in the
       case record were considered and resolved.

S.S.R. 96–8p, 1996 WL 374184, at *6–7 (internal footnote omitted).

B.     The ALJ’s RFC analysis is not internally inconsistent.

       Plaintiff argues that the ALJ’s RFC analysis is internally inconsistent because he afforded

the same amount of weight (“partial weight”) to both Mr. Sours’s and Dr. Schwartzman’s

opinions, even though “these opinions stand at opposite ends of the evaluation spectrum.”


                                                  8
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 9 of 13 PAGEID #: 912




(Statement of Errors 8, ECF No. 11.) Plaintiff notes that Mr. Sours found that Plaintiff had

essentially no mental impairments or limitations, whereas Dr. Schwartzman found Plaintiff had a

severe affective disorder and was limited in several areas. Plaintiff argues that Dr.

Schwartzman’s opinion was much closer to the RFC that the ALJ ultimately adopted than was

Mr. Sours’s opinion, and therefore it is inconsistent that the ALJ afforded both opinions the same

“partial” weight.

          Plaintiff’s argument lacks merit. There is simply nothing inconsistent about partially

crediting two opinions that reach different results. Here, the ALJ crafted an RFC that fell

somewhere in between the two opinions—imposing more limitations than opined by Mr. Sours,

but imposing fewer limitations than opined by Dr. Schwartzman. In other words, he partially

credited both opinions, just as his analysis explained. The undersigned finds no error in this

regard.

          Plaintiff also argues that the ALJ was internally inconsistent by agreeing with Dr.

Schwartzman that Plaintiff is moderately limited in the area of maintaining concentration,

persistence, or pace as part of the paragraph B criteria analysis, but disagreeing with the specific

limitations Dr. Schwartzman opined in that area as to the need for flexibility in his work

schedule and in taking breaks and pacing. (Statement of Errors 9–10, ECF No. 11.) But again,

there is nothing inconsistent about this result. First, the paragraph B criteria analysis is separate

from the RFC analysis, as explained by the ALJ in his decision. (R. 16) (“The limitations

identified in the ‘paragraph B’ criteria are not a residual functional capacity assessment but are

used to rate the severity of mental impairments at steps 2 and 3 of the sequential evaluation

process. The mental residual functional capacity assessment used at steps 4 and 5 of the

sequential evaluation process requires a more detailed assessment.”) Thus, agreement with a



                                                   9
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 10 of 13 PAGEID #: 913




medical source’s opinion as to the paragraph B criteria does not require agreement with the

medical source’s opinion as to functional limitations. Further, the ALJ did include an RFC

limitation related to pacing, precluding Plaintiff from “strict production quotas or fast-paced

work such as on an assembly line.” (R. 17.) Thus, the ALJ’s paragraph B criteria analysis was

consistent with his mental RFC analysis, even though he did not adopt Dr. Schwartzman’s

specific opined limitations. See also Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th

Cir. 2015) (“Even where an ALJ provides ‘great weight’ to an opinion, there is no requirement

that an ALJ adopt a state agency psychologist’s opinions verbatim; nor is the ALJ required to

adopt the state agency psychologist’s limitations wholesale.”).

C.     The ALJ sufficiently addressed Dr. Schwartzman’s opined limitations.

       In discussing Dr. Schwartzman’s opinion, the ALJ specifically declined to include Dr.

Schwartzman’s opined limitations regarding difficulties “respond[ing] appropriately to changes

in the work setting or need[ing] flexibility in the work schedule” because the record contained

“no indication” that such limitations were necessary. (R. 28.) Plaintiff does not challenge this

finding. However, the ALJ did not expressly address Dr. Schwartzman’s opined limitations

regarding the need for flexibility in taking breaks and in pacing. Plaintiff contends that the

ALJ’s failure to specifically address breaks and pacing in discussing Dr. Schwartzman’s opinion

makes it “impossible to tell” whether the ALJ found those limitations inconsistent with the

record or merely overlooked the limitations entirely. (Statement of Errors 10, ECF No. 11.)

According to Plaintiff, “[t]he ALJ’s complete silence on this matter casts doubt as to the

credibility of the ALJ’s decision as a whole.” (Id.) As to the need for taking breaks, this

argument lacks merit because taking “breaks” is logically encompassed within Plaintiff’s “work

schedule,” which the ALJ specifically addressed and found no limitation necessary (and which

finding Plaintiff does not contest).
                                                 10
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 11 of 13 PAGEID #: 914




       Further, although the ALJ did not adopt verbatim Dr. Schwartzman’s opined limitation

that Plaintiff would need flexibility in his pacing when his symptoms increased, the ALJ

sufficiently accounted for this opined limitation by precluding Plaintiff from “strict production

quotas or fast-paced work such as on an assembly line.” (R. 17.) Plaintiff argues, however, that

the ALJ’s RFC limitation does not make it clear whether the ALJ intended to adopt Dr.

Schwartzman’s opined limitation that Plaintiff would need flexibility in pacing when his

symptoms increased. Plaintiff contends that if the two formulations were congruent, “Dr.

Schwartzman, being an expert in disability evaluation and familiar with program knowledge,

would have simply said as much. Instead Dr. Schwartzman opined one limitation and the ALJ

included another in the mental residual functional capacity. At the very least, this inconsistency

needed to be addressed by the ALJ. See SSR 96-8p.”

       This argument also lacks merit. Both Dr. Schwartzman’s opined limitation and the ALJ’s

RFC limitation have the same effect: preventing Plaintiff from working in contexts where he is

unable to keep pace. Any failure to specifically address Dr. Schwartzman’s opined limitation as

to flexibility in pacing is therefore harmless because the ALJ included a pacing limitation in the

RFC that accommodated Dr. Schwartzman’s opined limitation. Cf. Wilson v. Comm’r of Soc.

Sec., 378 F.3d 541, 547 (6th Cir. 2004) (stating that violations of the procedural rules within the

treating physician context constitutes harmless error if the ALJ’s decision “makes findings

consistent with the opinion”). The undersigned concludes that the RFC sufficiently accounts for

Dr. Schwartzman’s opinion relating to pacing and that the ALJ was not required to offer an

explanation for why he did not parrot Dr. Schwartzman’s opined limitation verbatim. See, e.g.,

Slaughter v. Comm’r of Soc. Sec., No. 2:19-CV-4867, 2020 WL 2988468, at *8 (S.D. Ohio June

4, 2020); Reeves, 618 F. App’x at 275.



                                                11
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 12 of 13 PAGEID #: 915




       Moreover, Plaintiff’s reference to S.S.R. 96-8p is wholly inapposite. This Social Security

Ruling requires that “[t]he adjudicator must also explain how any material inconsistencies or

ambiguities in the evidence in the case record were considered and resolved.” S.S.R. 96-8p,

1996 WL 374184, at *7. By its express terms, this portion of S.S.R. 96-8p applies to

inconsistencies in the evidence; it does not, as Plaintiff suggests, limit the ALJ’s ability to

articulate an RFC that deviates from the wording used by an opining medical source. The fact

that the ALJ used different language to arrive at the same result does not create an

“inconsistency” for the purpose of S.S.R. 96-8p.

       In sum, the undersigned finds that the ALJ sufficiently explained the basis for Plaintiff’s

mental RFC and RECOMMENDS that Plaintiff’s sole contention of error be OVERRULED.

                                       VI.     DISPOSITION

       In sum, from a review of the record as a whole, the Court concludes that substantial

evidence supports the ALJ’s decision denying benefits. For the foregoing reasons, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner of Social Security’s decision.

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

                                                  12
Case: 2:19-cv-05142-ALM-CMV Doc #: 14 Filed: 07/14/20 Page: 13 of 13 PAGEID #: 916




       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                13
